Citation Nr: 0709592	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  06-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946 and from August 1950 to July 1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied total disability based on individual unemployability. 


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities:  residual conditions of a left tibia fracture 
and total knee replacement (60 percent); myositis, scoliosis, 
and osteoarthritis of the spine (20 percent); degenerative 
joint disease of the right knee (10 percent); and 
gastroesophageal reflux disease (GERD) (10 percent).  His 
combined service-connected disability rating is 80 percent.  
The veteran has a non-service-connected disability for a 
depressive neurosis (50 percent).  

2.  The veteran has a left knee prosthesis.  He has 
ankylosis, limited motion, chronic pain, and neurological 
deficits in his left lower extremity.  The veteran's right 
knee has some limited motion with pain but no instability.  
The veteran has pain and limitation of motion of his lumbar 
spine.  He is unable to use non-steroidal medications for 
joint pain because of GERD.  The veteran is unable to remain 
still for prolonged periods and cannot walk for more than 
three to four minutes.  He uses a cane or crutches for 
ambulation in the home and a wheelchair outside the home.  He 
is unable to drive an automobile or manipulate the wheelchair 
on public transportation.   


CONCLUSION OF LAW

The criteria for total disability based on individual 
unemployability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.16, 4.18, 4.19 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2005; a rating 
decision in October 2005; and a statement of the case in 
April 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that he is entitled to total disability 
based on individual unemployability because his service-
connected disabilities preclude him from substantially 
gainful employment.  

Total disability based on individual unemployability (TDIU) 
may be assigned where the schedular rating is less than total 
and when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is rated at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For this purpose, the following will be considered as 
one disability: disabilities resulting from common etiology 
or a single accident, or multiple injuries incurred in 
action.  38 U.S.C.A. § 1155; 38 C.F.R.
§§ 3.340, 3.341, 4.16(a). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16 (a). 

An October 2005 rating decision shows that the veteran has 
the following service-connected disabilities:  residual 
conditions of a left tibia fracture and total knee 
replacement (60 percent); myositis, scoliosis, and 
osteoarthritis of the spine (20 percent); degenerative joint 
disease of the right knee (10 percent); and gastroesophageal 
reflux disease (GERD) (10 percent).  His combined service-
connected disability rating is 80 percent.  The veteran has a 
non-service-connected disability for a depressive neurosis 
(50 percent).  

In August 1952, the veteran sustained a severe compound 
fracture of the left tibia and fibula.  In a May 1954 
Physical Evaluation Board report, a military physician noted 
that treatment included bone and skin grafts.  The physician 
noted that injury residuals included malunion of the bones, a 
shortening of the leg, chronic osteomyelitis, and a moderate 
ankle disability.  

The veteran was an Army infantryman with a high school 
education and was last employed as a heavy industrial 
equipment operator in 1969.  In an August 1970 letter, his 
employer stated that the veteran was a responsible employee 
who was no longer able to operate his assigned equipment 
because of the condition of his leg.  

In August 2004, a VA examiner noted that the veteran had 
ultimately developed degenerative joint disease in his left 
knee and underwent a total knee replacement.  Following 
surgery, the veteran experienced an inability to move the new 
prosthesis. Subsequent manipulation therapy failed, and the 
veteran experienced pain at rest and when bearing weight, 
swelling, and instability causing falls.  The veteran 
reported that he no longer took pain medication because it 
exacerbated his GERD.  The veteran used a knee-ankle-foot 
orthosis on occasion, a quad cane or crutches inside his 
home, and a wheelchair outside the home.  He reported that he 
had difficulty in dressing the lower body and bathing and 
that he did not drive an automobile.  The examiner noted 
slight varus angulation of at the distal tibia and ankle and 
ankylosis with the tibia and ankle at 10 degrees.  He noted 
swelling of the left ankle and tenderness on palpation of the 
leg.  The left leg showed weakness with an abnormal gait 
where the left lower extremity is rotated externally about 20 
degrees.  Range of motion of the left knee was noted as 140 
degrees flexion with pain on motion in one section of the 
report and 40 degrees in another section.  The smaller range 
of flexion is consistent with the history of inadequate 
movement of the prosthesis.  Additional loss of motion was 
noted on repetitive movement due to pain and weakness.   

In the same examination, the veteran reported pain and 
instability of the right knee.  The examiner noted tenderness 
on palpation and a range of motion of 90 degrees with pain at 
the extreme range but with no additional limitation on 
repetitive motion.  The examiner noted that medial and 
lateral ligament tests showed no instability. 

In the same examination, the veteran reported severe stabbing 
pain in the lower back that was exacerbated by prolonged time 
in the same position.  The veteran did not use a lumbar 
corset.  With use of a cane or crutches, the veteran was 
unable to walk for more than three to four minutes.  The 
examiner measured range of motion as 80 degrees flexion, 10 
degrees extension, and 15 degrees lateral flexion with pain 
on all movements.  The veteran was unstable in extension and 
was unable to perform any rotation.  The examiner noted 
additional limitation on repetitive motion due to pain, 
fatigue, and lack of endurance.  A neurological examination 
showed decreased pinprick response in both thighs and legs, 
hyperpathia of the right foot, and no reflexes in the left 
lower extremity.  

In November 2004, a VA examiner noted the veteran's reports 
of occasional nausea and vomiting but with no hematamesis or 
melena. The examiner noted that the veteran used medication 
to control reflux but did not use non-steroidal anti-
inflammatory medications for joint pain.  The examiner noted 
that these medications would aggravate gastric acid-induced 
symptoms leading to gastric pain and upper gastrointestinal 
bleeding.  

Finally, in May 2006, a VA social worker recommended approval 
of VA transportation for the veteran's medical appointments.  
The social worker noted that the veteran was wheelchair bound 
and unable to use public transportation.  Although outpatient 
records frequently note that the veteran was accompanied by a 
relative, the social worker noted that relatives with 
automobiles were not routinely available.  

The Board concludes that the veteran meets the statutory 
requirements for consideration for TDIU because he has one 
service-connected disability rated as 60 percent disabling.  
38 C.F.R. § 4.16(a).

The Board further concludes that TDIU is warranted because 
the veteran's service-connected disabilities preclude 
substantially gainful employment.  The disabilities affect 
his mobility, substantially impairing routine independent 
travel and movement outside the home that would be necessary 
even for sedentary employment.  In addition to constant 
bilateral knee, left leg, and back pain and limitation of 
motion, examiners found left leg and ankle deformities and 
abnormal gait, all with supporting pathology.  Although the 
veteran is not housebound, VA medical providers noted that 
the veteran is not capable of independent travel by 
automobile or of manipulation of a wheelchair on public 
transportation.  The veteran was unable to remain still for 
prolonged periods and could not walk even with support for 
more than a few minutes.  Furthermore, the use of regular 
medication for joint pain was precluded by his service-
connected gastrointestinal condition.  

The Board acknowledges that the record contains little 
evidence related to the veteran's current employment skills 
and that there has been no formal assessment of his 
employability.  However, the preponderance of the medical 
evidence is supportive of a significant limitation of 
independent mobility due to service-connected disabilities 
and the Board will accord the "benefit of the doubt" in 
granted a TDIU rating.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

A total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


